DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites:
“8. The electret-treated sheet of claim 1, wherein the organic dielectric is a polymer containing an N atom in a main chain or a side chain of the polymer or an organic-based antistatic agent.” Emphasis added.

Claim 8 is indefinite because it is unclear if the highlighted limitation requires the organic-based antistatic agent to comprise a N atom, or that the organic dielectric itself contains an organic-based antistatic agent. 
For the purpose of examination, the examiner is interpreting that the organic dielectric is an organic-based antistatic agent. 
Claim 8 is also indefinite because it recites a list of alternatives (i.e., a Markush group) set forth using open-ended language—“is”, rather than a closed transitional phrase.  MPEP 2173.05(h)(i). 
For the purpose of examination, the term “is” is amended to read “is selected from a group consisting of.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–3, 6, 8–11 are rejected under 35 U.S.C. 103 as being obvious over Koike et al., US 2012/0177907 A1 (“Koike-’907”) in view of Koike et al., US 2016/0193814 A1 (“Koike-’814”). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Koike-’907” in view of “Koike-’814” and Koike et al., US 2016/0250649 A1 (“Koike-’649”). 
Regarding Claim 1: 
The term “relative dielectric constant” is defined by formula (                    
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                 ). Spec. dated Sep. 06, 2019 (“Spec.”) p. 18. Where                     
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                represents capacitance,                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 represents relative dielectric constant, A represents an area of the capacitor plate and h represent a distance between two electrodes. Id. In physics, it is known that capacitance C could be calculated via formula                     
                        C
                        =
                        
                            
                                Q
                            
                            
                                V
                            
                        
                        =
                         
                        
                            
                                K
                                A
                                
                                    
                                        ∈
                                    
                                    
                                        0
                                    
                                
                            
                            
                                d
                            
                        
                    
                ), Where K is a constant characteristic of the dielectric, A is the area of the capacitor plate, d is the distance between the capacitor plates and                     
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                 is the permittivity of the vacuum.  In view of these two formulas, it is understood that                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 in the instant application is equivalent to K                    
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                ,which is also known as the permittivity of the medium. Therefore, the term “relative dielectric constant” is interpreted to be the permittivity of the medium. 
It is noted that the instant disclosure discloses its “organic dielectric” in paragraph [0044]–[0047]. Spec. dated Sep. 06, 2019 (hereinafter “Spec.”). 
Koike-’907 discloses an electret-treated sheet (i.e., energy conversion film i) comprising at least a surface layer (i.e., surface layer 3), a high dielectric layer (i.e., core layer 2) and a back-surface layer (i.e., surface layer R 4). Koike-’907 Fig. 1, [0017]. The high dielectric layer 2 is between the surface layer 3 and the back-surface layer 4. Id. The surface layer 3 and the back-surface layer 4 are each a thermoplastic resin film (i.e., thermoplastic resin constituting the surface layer). Id. at Fig. 1, [0072]. 
Koike ’907 discloses the claimed limitation of that the high dielectric layer 2 comprises an organic dielectric (because Koike ’907 discloses that its core layer 2 could be made of polycarbonates, polyamine-based resins, this is consistent with the instant disclosure, where discloses that the organic dielectric is a polycarbonate-base resin and polyamine-based polymers. Spec. [0047]–[0048] and Koike ’907 [0040]. 

    PNG
    media_image1.png
    442
    634
    media_image1.png
    Greyscale

Koike-’907 does not disclose that the surface layer 3 has a relative dielectric constant of smaller than 6 at 100 kHz. Koike-’907 does not disclose that the high dielectric layer is a material having a relative dielectric constant of 6 or larger at 100 kHz. Koike-’907 does not disclose that the surface layer and the back-surface layer each have a static charge due to electrostatically charge.
In the analogous art of laminate sheet comprising electrostatic properties, Koike-’814 discloses a high dielectric layer (i.e., support layer 2) laminated in between a surface layer (i.e., protective layer 3a) and a back-surface layer (i.e., protective layer 3b). Koike-’814 Fig. 2, [0033]. Koike-’814 also discloses that the surface layer 3a and back-surface layer 3b has a dielectric film with a specific dielectric constant within a range from 1.1 to 5.0 at 100 kHz. Id. at [0117]. It is noted here that the term “specific dielectric constant” is equivalent to “relative dielectric constant” and “permittivity” per the manual of 4192A LF impedance analyzer (“Manual”), which is provided with the Office Action. Manual p. 35. Additionally, Koike-’814 discloses that the protective layer 3a and 3b serves the role of sealing the sheet so that the charge of the high dielectric layer 2 does not escape to the outside. It would have obvious for Koike-’907’s surface layer and back-surface layer to have a dielectric constant within this range because such range is recognized in the art as being capable of prevent charge from escaping. 

    PNG
    media_image2.png
    299
    660
    media_image2.png
    Greyscale


As for the limitation of that the high dielectric layer has a relative dielectric constant of 6 or larger at 100 kHz, while Koike-’814 does not explicitly disclose a range of dielectric constant at 100 kHz for its support layer, Koike-’814 discloses that the charge is related with electrostatic adsorptive force as charge escape is related with electrostatic adsorptive force diminish. Koike-’814 [0066]. Form the formula                     
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                , a person of ordinary skill in the art would understand that the charge                      
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                is positively related with the dielectric constant                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                . Therefore, it would have been obvious for a person of ordinary skill in the art to understand that that it is beneficial for an electret filter to have a high dielectric constant (related with high charge), which is directedly related with dust retention ability. Therefore, it would have been obvious to one of ordinary skill in the art to understand that it is beneficial for Koike-’907’s core layer 2 to have a relative dielectric constant of 6 or larger at 100 kHz for a high dust retention capacity. 
For the limitation of “the surface layer and the back-surface layer each have a static charge due to electrostatically charge,” Koike-’814 discloses that the surface of the protective layer 3a and 3b are may be provided with electrostatic adsorptive force by performing charging treatment directly on the surface. Koike-’814 Fig. 2, [0114]. Koike-’814 also discloses that such treatment is allow the protective layer 3a and 3b to be attached to the support layer (b) due to electrostatic adsorptive force to form an electrostatic absorbable sheet. Id. It would therefore have been obvious for Koike-’907’s surface layer 3 and back-surface layer 4 to have a static charge due to electrostatically charge so that the surface layer 3 and back surface layer 4 could be attached to the high dielectric layer 2. 
Regarding Claim 2: 
Modified Koike-’907 does not explicitly disclose that the high dielectric layer includes a water-soluble polymer having a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30.
However, Koike-’814 discloses a coating layer C provided on the surface layer of support layer 2 to impart antistatic performance. Koike-’814 Fig. 2, [0123]. Koike-’814 also discloses that the coating layer C comprises antistatic agent quaternary ammonium slat-type copolymers such as polyvinylbenzyltrimethylammonium chloride. Id. at Fig. 2, [0125]. This component is the same as Applicant’s disclosure. Spec. p. 24. It would have been obvious to further modify Koike-’907 to include the coating layer C to impart antistatic performance. With this modification, Koike-’907’s high dielectric layer 2 would include a water-soluble polymer a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30. This is because products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01(II). 
Regarding Claim 3: 
Koike-’907 discloses that its surface layers 3 and 4 are preferable to use a polyolefin based resin. Koike-’907 Fig. 1, [0072]. 
Regarding Claim 6: 
Koike-’907 discloses that its electret-treated sheet could be used as an air filter. Koike-’907 Fig. 1, [0004]. 
Regarding Claim 7: 
Modified Koike-’907 does not disclose a cross-sectional ratio of the flow path for air. 
In the analogous art of electret air filters, Koike-’649 discloses a cross-sectional ratio for an filter using electret sheet is from 10 to 99%. It would have been obvious for Koike-’907’s filter to have a cross-sectional ratio of 10%–99% as such range is recognized in the electret air filter art as being suitable for cross-sectional ratio. 
Regarding claim 8:
Koike ’907 discloses the claimed limitation of that the electret-treated sheet of claim 1, wherein the organic dielectric is a polymer containing an N atom in a main chain or a side chain of the polymer (Koike ’907 discloses that its core layer could be made of polyamide-based resins, which is recognized in the instant disclosure as an organic dielectric material comprising N atoms). Koike ’907 [0040] and Spec. [0047].
Regarding claim 9:
While Koike ’907 does not explicitly disclose the claimed limitation of that the electret-treated sheet of claim 8, wherein the polymer containing an N atom in a main chain or a side chain of the polymer is a polyethyleneimine-based polymer, Koike ’907 discloses that its core layer 2 could arbitrarily add other components, such as heat stabilizer, light stabilizer, and the like, as needed arises. Koike ’907 [0066]. Koike also discloses an anchor coat layer which serves the function of polymer binder, which enhances adhesive between layers. Id. at [0092]. Koike ’907 further discloses that its anchor coat layer could be a polyethyleneimine based polymers. Id. at [0093]. It would have been obvious to include the polymer binder of the coat layer into Koike ’907’s core layer as a polymer binder to enhance the adhesion between Koike ’907’s core layer 2 and surface layer 3. Koike ’814 discloses the proposed application of applying a polymer binder C between two thermoplastic layers. Koike ’814 [0130]. This supports the examiner’s proposed modification. 
With this modification, Koike’s core layer 2 would comprise polyethyleneimine based polymers as a polymer binder. 
Regarding claim 10:
Koike ’907 does not disclose the claimed limitation of that the electret-treated sheet of claim 8, wherein the organic-based antistatic agent is at least one antistatic agent selected from the group consisting of an electronically conductive polymer, a nonionic high-molecular type antistatic agent, a water-soluble polymer having a quaternary ammonium salt type structure, an anionic high-molecular type antistatic agent, and an alkali metal salt-containing polymer. 
However, Koike ’814 discloses a coating layer C, which is used to impart antistatic performance to the thermoplastic resin film or the dielectric film. Koike ’814, [0124]. Koike ’814 discloses that the coating layer C could include antistatic agent of quaternary ammonium salt-type copolymers. Id. at [0125]. It would have been obvious to impart Koike’s coating layer C to Koike ’907’s core layer such that Koike ’907’s core layer would have antistatic performance. 
Regarding claim 11:
Koike ’907 as modified by Koike ’814 in claim 10 discloses the claimed limitation of that the electret-treated sheet of claim 8, wherein the organic-based antistatic agent is the water-soluble polymer having a quaternary ammonium salt type structure (Koike ’814’s antistatic agent of quaternary ammonium salt-type copolymers imparted in Koike ’907’s core layer). 
Response to Arguments
Claim Rejections - 35 USC § 112(d)
The examiner withdraws the current 35 USC 112(d) rejection because the applicant has canceled claims 4 and 5 to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant amends claim 1 to include a further limitation of that the high dielectric layer comprises an organic dielectric and argues that this limitation would overcome the current prior art rejection. Applicant Rem. dated Nov. 09, 2022 (“Applicant Rem.”) ps. 6–7. 
The examiner respectfully disagrees. Koike ’907 discloses the claimed limitation of that the high dielectric layer 2 comprises an organic dielectric (because Koike ’907 discloses that its core layer 2 could be made of polycarbonates, polyamine-based resins, this is consistent with the instant disclosure, where discloses that the organic dielectric is a polycarbonate-base resin and polyamine-based polymers. Spec. [0047]–[0048] and Koike ’907 [0040].  Therefore, the applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776